NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3855-17T1

IN THE MATTER OF THE
ESTATE OF JULIA EILEEN
CONNOLLY,
     Deceased.
_________________________

                Argued March 20, 2019 – Decided April 12, 2019

                Before Judges Nugent and Reisner.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Essex County, Docket No. CP-
                0187-2017.

                Michael M. DiCicco argued the cause for appellants
                Patricia Weiss and John Cotter (Maggs & McDermott,
                LLC, attorneys; Michael M. DiCicco, on the briefs).

                Ronald J. Campione argued the cause for respondent
                Paul I. Rosenberg (Bressler, Amery & Ross, PC,
                attorneys; Andrew C. Egan, on the brief).

                Christine N. Walz argued the cause for respondent
                Greenpeace Fund, Inc. (Holland & Knight, LLP,
                attorneys; Christine N. Walz, on the joint brief).

                Stacey A. Hyman argued the cause for respondent
                People for the Ethical Treatment of Animals (K&L
            Gates, LLP, attorneys; Stacey A. Hyman, on the joint
            brief).

            Brian H. Fenlon argued the cause for respondents Our
            Lady Queen of Peace R.C. Church, St. John R.C.
            Church and Our Lady of Good Counsel R.C. Church
            (Carella, Byrne, Cecchi, Olstein, Brody & Agnello, PC,
            attorneys; Donald F. Miceli and Brian H. Fenlon, on the
            joint brief).

            Isabella R. Pitt, Deputy Attorney General, argued the
            cause for respondent State of New Jersey (Gurbir S.
            Grewal, Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Isabella R. Pitt,
            on the brief).

PER CURIAM

      Appellants, the godchildren of decedent Julia Eileen Connolly (decedent),

appeal from a September 27, 2017 order, dismissing their application to admit

to probate a will that decedent neither reviewed nor signed, and admitting to

probate decedent's signed will from 1992. They also appeal from a March 23,

2018 order denying their application for counsel fees. We affirm the orders on

appeal for the reasons cogently stated by Judge Walter Koprowski, Jr. in his oral

opinions issued September 1, 2017, and March 23, 2018.

      This case involves a purported will drafted by an attorney who never met

decedent. He drafted a seventeen-page will based on a telephone conversation

he had with decedent, who was then ninety years old and in fragile health. He


                                                                         A-3855-17T1
                                       2
never had the chance to review the draft with her, because she unfortunately

died the day after their phone conversation. Hence, she never reviewed the

completed draft will or even saw it, and she did not give her final approval of

the document.

       Nearly a decade ago, we held that an unsigned will cannot be admitted to

probate under N.J.S.A. 3B:3-3 unless the decedent reviewed the will and,

thereafter, finally assented to it.

                   We hold that for a writing to be admitted into
             probate as a will under N.J.S.A. 3B:3–3, the proponent
             of the writing intended to constitute such a will must
             prove, by clear and convincing evidence, that: (1) the
             decedent actually reviewed the document in question;
             and (2) thereafter gave his or her final assent to it.
             Absent either one of these two elements, a trier of fact
             can only speculate as to whether the proposed writing
             accurately reflects the decedent's final testamentary
             wishes.

             [In re Probate of Will and Codicil of Macool, 416 N.J.
             Super. 298, 310 (App. Div. 2010).]


Two years later, we followed that holding in In re Estate of Ehrlich, 427 N.J.

Super. 64, 71-72 (App. Div. 2012).

      We agree with Judge Koprowski that Macool is directly on point and

definitively bars appellants' claim. Accepting appellants' invitation to focus

exclusively on a decedent's intent, without the additional evidence Macool

                                                                        A-3855-17T1
                                        3
requires, would open the door to fraud and essentially vitiate the requirement of

a written will.

      We also find no abuse of discretion in Judge Koprowski's decision to deny

appellants' counsel fee application, in light of the obvious legal and factual

weakness of their case. See R. 4:42-9(a)(3); In re Reisdorf, 80 N.J. 319, 326

(1979) (stating that counsel fees will ordinarily be awarded to both sides in a

will contest "[e]xcept in a weak or meretricious case").

      Affirmed.




                                                                         A-3855-17T1
                                       4